 

Case 1:19-cr-O0600-RDB Document 71-1 Filed 08/20/21 Page 1 of 3

U.S. Department of Justice

United States Attorney

 

District of Maryland
Jefferson M. Gray Suite 400 DIRECT: 410-209-4915
Assistant United States Attorney 36S. Charles Street MAIN: 410-209-4800
Jefferson. M.Gray(Musdoj.gov Baltimore, MD 21201-3119 FAX; 410-962-3091
June 22, 2021

Martin S. Himeles, Esq.
Alicia L. Shelton, Esq.
Zuckerman Spaeder LLP
100 East Pratt Street
Baltimore, MD 21202

Re: — United States v. Joseph Liberto
Criminal No. RDB-19-0600
Discovery Production 6

Dear Counsel:

Pursuant to the discovery agreement in the above-captioned case, the accompanying
production consists of pdf documents with a bates range of USA-019246 - 019639, which have
been uploaded to USAFx. Please note that all but 22 pages of this production were previously
produced in the February 4, 2020 (PROD 1) or March 23, 2020 (PROD 2) productions.

As we have discussed, during the course of our recent pre-trial preparation, we decided to
double-check to verify that every document in the Sierra Construction job files related to the
indictment counts (which were kept in our office here) had previously been produced. We
further determined that the job files relating to the charged counts should be rescanned in color,
and the manila job file folders should be rescanned if the previously produced versions were
missing the job file number or any text or notations, particularly on the inside of the folder.

As set forth the table below, our review identified 22 pages that had not previously been
produced (copies of these pages are attached). These relate to || of the 31 substantive counts:
numbers 3, 8, 9-10, 12, 14, 16, 22, 23, 25, and 28. In the table below, we have also identified
any duplicate items from the previous productions that we have removed.

 

 

 

 

 

 

 

 

 

 

 

Count PROD _BEGDOC | PROD_ENDDOC | Previous Bates Range / Production | NOTES
Count 02 # ; USA-016479 — 016491 / PROD 1

i a = a 7
32731406 _ | USA-019286 cher nine: USA-017901 017913 /PROD2 | ° Nothing new
Count 03 # - USA-016492 — 016503 / PROD 1
ssam77ag | Ueeeinter Mba DIeeee USA-018043 — 018055 /PROD2 _|° New page 9 of 10
Count 04 # USA-016504 — 016516 / PROD 1 e Nothing new, except

i 9 si 2 F
surmise | VPArBe208 eouipeee USA-018063 — 018075 / PROD 2 folder scan

a

 

 

Evlibit a -
Case 1:19-cr-O0600-RDB Document 71-1 Filed 08/20/21 Page 2 of 3

 

Previous production

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count 05 # USA-016517 — 016521 / PROD 1 had three duplicated

32000277 | USA-019283 USA-019294 USA-018076 — 018090 / PROD 2 images
(18077 — 18079)
Nothing new, just

Count 06 # USA-016522 — 016527 / PROD 1 ,

3289867] USA-019295 USA-019308 USA-018091 — 018104 / PROD 2 better folder image
With Color

Count 07 # USA-016528 — 016539 / PROD 1 Nothing new, except

32978774 | USA-019309 USA-019320 USA-018105 — 018116 / PROD 2 folder scan

Count 08 # USA-016540 — 016548 / PROD 1 New pages 11-14 of

33305631 _ | USA-019321 USA-019334 | Usa-018117 - 018126 / PROD 2 4
Nothing new except

Count 09 # USA-016549 - 016559 / PROD 1 _o

33609075 USA-019335 USA-019346 USA-018127 - 018137 / PROD 2 inside folder cover,
page 2 of 12
Nothing new except

Count 10 # USA-016560 — 016568 / PROD 1 _

33590713 USA-019347 USA-019357 USA-017804 — 017813 / PROD 2 inside folder cover,
page 2 of 11
USA-017829 is a
duplicate of page 6
of 16

Count 11 # USA-016569 — 016581 / PROD 1

33508495 | USA-019358 USA-019374 USA-017814 — 017829 / PROD 2 New Scan has better
folder image,
including inside
folder

Count 12 # New pages 11-13 of

33438136 & | USA-019375 USA-019397 Dea oto ns0- Olnees/ PROD 2 23

33438138 New page 17 of 23

Count 13 # USA-016601 —016610/ PROD 1 Nothing new, except

33711551 | VSA-019398 USA-019407 USA-017840 — 017849 / PROD 2 folder scan
USA-017856 is
duplicate of page 2

Count 14 # USA-016611 —016619/ PROD 1

33638612 | USA-019408 USA-019418 USA-017850 — 017859 / PROD 2 of 10
New pages 10 and
11 of 11

Count 15 # USA-016620 — 016631 / PROD 1 Nothing new, except

33939106 USA-019419 USA-019433 USA-017860 — 017874 / PROD 2 folder scan

Count 16 # USA-016632 — 016636 / PROD 1

33898240 _ | USA-019434 USA~019442 USA-017875 — 017882 / PROD 2 New page 9 of 9

Count 17 # USA-016637 — 016645 / PROD 1 Nothing new, just in

35075963 _ | USA-019443 USA-019451 USA-017883 — 017891 / PROD 2 color

Count 18 # USA-016646 — 016654 / PROD | .

35078304 _ | USA-019452 USA-019460 USA-018138 — 018146 / PROD 2 Nothing new

Count 19 # USA-016655 — 016663 / PROD 1 Nothing new, just in

35177568 _ | VSA-019461 USA-019469 USA-017892 - 017900 / PROD 2 color

Count 20 # USA-016664 — 016672 / PROD 1 Nothing new, just in

35080237 _ | USA-019470 USA-019478 USA-017914 — 017922 / PROD 2 color

Count 21 # USA-016673 — 016682 / PROD | Nothing new, just in

35262800 _ | USA-019479 USA-019488 USA-017923 — 017932 / PROD 2 color

Count 22 # USA-016683 — 016692 / PROD 1 Inside folder cover

35036031 _ | USA-019489 USA-019505 USA-017933 — 017948 / PROD 2 new, page 2

Count 23 # USA-016693 — 016705 / PROD 1 Inside folder new,

35381594 _ | USA-019506 USA-019522 USA-017949 — 017961 / PROD 2 page 2

 

 

 

 

 

 
Case 1:19-cr-O0600-RDB Document 71-1 Filed 08/20/21 Page 3 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e New pages 15-17 of
17
e Incolor
e Previous produced
file contained
Count 24 # USA-016706 — 016713 /PROD |
3469809 USA-019523 USA-019530 USA-017962 — 017978 / PROD 2 documents that were
not a part of original
file
e Previous file
Count 25 # USA-016714 — 016721 /PROD | contained duplicate
35381257 | USA-019531 USA-019544 USA-017979 — 017992 / PROD 2 image, page 4
© New page 12 of 14
Count 26 # USA-016722 — 016727 / PROD 1 .
35775539 _ | USA-019545 USA-019553 USA-017993—018001/PROD2 | ° Nothing new
e Better scan of folder
New scan contains
Count 27 # USA-016728 — 016738 / PROD 1 °
35817347 | USA-019554 USA-019572 USA-018002 — 018015 / PROD 2 the same three
photos again at end
of file
e Better scan of folder
Count 28 # USA-016739 — 016744 /PROD 1 e New scans of inside
35469754 | USA-019573 USA-019590 USA-018016 — 018031 / PROD 2 folder, page 2-3 of
18
Count 29 # USA-016745 — 016750 / PROD 1 * Nothing new, except
35878242 _ | USA-019591 USA-019602 USA-018032 — 018042 / PROD 2 folder scan
Count 30 # USA-016751 — 016757 / PROD 1 « Nothing new, except
35982676 _ | USA-019603 USA-019609 USA-018056 — 018062 / PROD 2 folder scan
Count 31 # USA-016767 — 016780 / PROD | * Nothing new, except
35982503 _ | USA-019610 USA-019628 USA-018153 — 018183 / PROD 2 folder scan
Se1oveor #* | USA-019629 USA-019639 USA-017793 -017803/PROD2 |e Nothing new

 

them as his residence.)

Note that the foregoing materials are of a private nature containing personal information
which the government and all parties have a responsibility to protect from unneeded disclosure.
Consequently, the foregoing materials are being provided to you on the condition that they not to
be copied, except for use by counsel, and that no copy will be provided to any defendant or to
anyone outside counsel's office, absent prior approval by the government. (As previously
agreed upon, defense counsel may provide copies of these to their client so that he can review

Please do not hesitate to contact us if you have any questions.

Very truly yours,

Jonathan Lenzner
Acting United States Attorney

{sf

 

Jefferson M. Gray
Assistant United States Attorney

 
